
	
		I
		112th CONGRESS
		1st Session
		H. R. 659
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Broun of Georgia
			 (for himself, Mrs. Lummis,
			 Mr. Rigell,
			 Mr. Franks of Arizona,
			 Mr. Posey,
			 Mr. Gohmert,
			 Mr. Marchant, and
			 Ms. Foxx) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to waive the
		  10-percent penalty with respect to early retirement distributions for certain
		  unemployed individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Retirement Savings Access Act of
			 2011.
		2.Waiver of
			 10-percent penalty for certain unemployment distributions
			(a)In
			 generalParagraph (2) of
			 section 72(t) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(H)Unemployment
				distributions
						(i)In
				generalAny distribution to an individual after separation from
				employment—
							(I)from an individual
				retirement plan, or from amounts attributable to employer contributions made
				pursuant to elective deferrals described in subparagraph (A) or (C) of section
				402(g)(3) or in section 501(c)(18)(D)(iii),
							(II)if such
				individual has received unemployment compensation for 26 consecutive weeks for
				any Federal or State Unemployment compensation law by reason of such
				separation, and
							(III)if such
				distributions are made during any taxable year during which such employment
				compensation is paid.
							(ii)Distributions
				after reemploymentClause (i) shall not apply to any distribution
				made after the individual has been employed for at least 60 days after the
				separation from employment to which clause (i) relates.
						(iii)Self-employed
				individualsTo the extent
				provided in regulations, a self-employed individual shall be treated as meeting
				the requirements of clause (i)(II) if, under Federal or State law, the
				individual would have received unemployment compensation but for the fact the
				individual was
				self-employed.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
			
